Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 22, 2021 has been received and entered.
Currently, Claims 20, 22 and 25-26 are pending. Claims 20, 22 and 25-26 are examined on the merits. 
This Action includes new rejections necessitated by the amendment to the claims filed on Dec. 22, 2021.
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 20-27), the species skin wrinkle, ethanol, ethyl acetate, in the reply filed on Sept. 3, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020, Jan. 11, 2019, March 23, 2019, Feb. 22, 2018, Oct. 13, 2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 101607028 A) further in view of Narantuya et al. (1994, Chemistry of Natural Compounds, Vol. 30, No. 2 , pp.197-199).
Deng et al. teaches a method of treating skin with Stellera chamaejasme powder that is extracted in ethanol (Novelty). A method of treating skin would inherently treat aging skin because aging occurs in all skins.  The effective amount is taught because the extract has medicinal effect.  Ethanol would include pure alcohol, which is about 100%; thus, Claim 22 is met.  The amount is in the range of 2-5 parts in a total of 84 or 247 parts (Novelty), which can be converted into a percentage of about 2.3, 0.81, 3.5, 1.2, 1.8, 1.6, 6.0, 2.0; thus, the limitation of Claim 25 is met.  A solvent is a type of 
However, Deng et al. does not teach hexane and butanol, or that the composition’s skin anti-aging or improving skin wrinkles is by promoting expression of a collagen gene in a cell.
Narantuya et al. teaches a method of extracting Stellera chamaejasme chemicals by extracting in ethanol, distilling off ethanol and diluting in water and extracting successively with hexane, butanol (page 199, Experimental, Isolation of Coumarins, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use hexane and butanol to further extract Stellera chamaejasme extract made from the teachings of Deng et al. because Narantuya et al. teaches a method of extracting Stellera chamaejasme chemicals by extracting in ethanol, distilling off ethanol and diluting in water and extracting successively with hexane, butanol to further identify chemicals in the extracts (page 199, Experimental, Isolation of Coumarins, paragraph 2).  One would have been motivated to make an extract to isolate specific ingredients for the expected benefit of applying to skin as taught by Deng et al.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
The mechanism of action (by promoting expression of a collagen gene in a cell) using the composition is not expressly taught in the prior art.  However, the instantly claimed process is a one-step process of applying the composition made obvious from .

Response to Arguments
Applicant argues that aerial parts are not taught.
In response to Applicant’s argument, Stellera chamaejasme would include all parts, which includes the aerial parts.

Applicant argues that hexane and butanol extraction is not taught.
In response to Applicant’s argument, Narantuya et al. teaches a method of extracting Stellera chamaejasme chemicals by extracting in ethanol, distilling off ethanol and diluting in water and extracting successively with hexane, butanol (page 199, Experimental, Isolation of Coumarins, paragraph 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use hexane and butanol to further extract Stellera chamaejasme extract made from the teachings of Deng et al., which uses ethanol extraction to further identify the chemicals in the extracts.

Applicant argues that improving skin wrinkles and promoting expression of collagen gene are not taught.
In response to Applicant’s argument, everyone has skin and everyone ages.  The application of the same ingredient to skin would inherently improve skin wrinkles and collagen gene expression.  A method of treating skin would inherently treat aging skin because aging occurs in all skins.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655